Title: From Alexander Hamilton to Nathan Rice, 22 August 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York Augt. 22. 99.

I have received a letter from Cn. Ashmun of your regiment in which he informs me that he has sent Samuel Woolcott, a deserter from the first regiment of Artillerists to the commanding officer of the district at Springfield. You will immediately send this deserter under the guard of a corporal and file of men to Major Tousarde at Rhode Island.
With great consideration
